

116 HR 8064 IH: Mobilizing Restaurants in America Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8064IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize retail food stores and restaurants approved under the Food and Nutrition Act of 2008 to provide meals for immediate consumption, and frozen prepacked meals, to recipients of benefits provided under such Act.1.Short titleThis Act may be cited as the Mobilizing Restaurants in America Act of 2020.2. Use of supplemental nutrition assistance program benefits during declared emergencies to purchase meals for immediate consumption and frozen prepacked meals(a)In generalDuring an emergency declared under the National Emergencies Act (50 U.S.C. 1601 et seq.) or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)—(1)the term food, as defined in subsections (k)(1) and (o) of section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012), shall be deemed to include—(A)meals prepared by an approved retail food store, or approved restaurant, for immediate consumption, and(B)meals frozen prepacked by an approved retail food store or approved restaurant; and(2)for purposes of such Act and this Act, the term restaurant means a facility that prepares and sells food directly to consumers for immediate consumption. (b)ApplicabilitySubsection (a) shall apply to an approved restaurant during the emergency period notwithstanding such restaurant’s participation in any State option restaurant program under subparagraph (3), (4), or (9) of section 3(k) the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)).